IN THE SUPREME COURT OF THE STATE OF NEVADA


THE STATE OF NEVADA,                                   No. 83234
Appellant,
vs.                                                         FILED
DARNELL SOLIS SMITH,
Respondent.                                                 FEB 1 8 2022
                                                           ELIZABEM A. BROWN
                                                         CLERK OF MEM   eouRr
                                                        BY
                                                             DEPIllY CLERK

                     ORDER DISMISSING APPEAL
            This is an appeal from a district court order granting
respondenes motion to suppress evidence. Second Judicial District Court,
Washoe County; Kathleen A. Sigurdson, Judge.'
            The State charged respondent Darnell Solis Smith with murder
committed against a person who is 60 years of age or older and abuse of an
older person resulting in death. Smith moved to suppress a duffel bag found
on the decedent's body and all evidence in the decedent's apartment seized
after the exigent circumstances ended. The district court granted Smith's
motion in part, finding that exigent circumstances permitted police officers
to enter the apartment and conduct a protective sweep but that the exigent
circumstances ceased to exist after officers determined there was neither a
present threat nor an individual requiring assistance. As a result, the
district court suppressed "any evidence obtained without a valid search
warrant after officers cleared the Apartment for imminent dangers and
found that no individuals needed emergency assistance."




       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.



                                                                      05950
                              Under NRS 177.015(2), the State may appeal from a pretrial
                  order granting a motion to suppress. "That right, however, is not absolute."
                  State v. Brown, 134 Nev. 837, 838, 432 P.3d 195, 197 (2018). The statute
                  ‘`requires the State to first show 'good cause before this court will consider
                  the merits of an appeal." Id. To meet this burden, the State must "make a
                  preliminary showing of the propriety of the appeal and whether there may
                  be a miscarriage of justice if the appeal is not entertained." NRS 177.015(2).
                  To show a miscarriage of justice, the State must discuss the strength of the
                  available evidence and its chance of success at trial and "explain how [the
                  State] will be substantially impaired in proving those elements [of the
                  charged crimes] without the suppressed evidence." Brown, 134 Nev. at 840,
                  432 P.3d at 198. "This requires an explanation of what other evidence is
                  available to the State and how that admissible evidence may be inadequate
                  for conviction." Id. "[W]e will not rely solely on the State's own assessment
                  of the evidence when evaluating good cause under NRS 177.015(2)." Id.
                              Here, in its statement of good cause, the State presents its
                  argument that the district court erred in suppressing the evidence but
                  makes no argument regarding a miscarriage of justice. Further, in its reply
                  brief, the State takes exception with the requirement under NRS 177.015(2)
                  and Brown to discuss the strength of the available evidence. Contrary to
                  the State's assertion, the application of Brown does not deny the State the
                  right to a fair trial; rather, Brown simply requires the State to make a
                  preliminary showing before this court will exercise its discretionary
                  authority to consider the appeal. See 134 Nev. at 838-39, 432 P.3d at 197
                  ("[A] review of the statute's legislative history reveals that its threshold
                  requirements were intended to provide this court with the discretionary
                  authority over whether to entertain the appeal."). For these reasons, we

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) I947A .460.
                conclude that the State fails to demonstrate good cause for this court to
                entertain this appeal. Accordingly, we dismiss the State's appeal.
                             It is so ORDERED.2




                                           Pa:rraguirre


                              ef..a_4.2N     , J.                                    Sr.J.
                Hardesty




                cc:   Hon. Kathleen A. Sigurdson, District Judge
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe County Public Defender
                      Washoe District Court Clerk




                      2The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA

                                                          3
(0, 1947A